

	

		II

		109th CONGRESS

		1st Session

		S. 986

		IN THE SENATE OF THE UNITED STATES

		

			May 10, 2005

			Mr. Nelson of Nebraska

			 introduced the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To authorize the Secretary of Education to

		  award grants for the support of full-service community schools, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Full-Service Community Schools Act of

			 2005.

		2.PurposesThe purposes of this Act are the

			 following:

			(1)Providing support for the planning,

			 implementation, and operation of full-service community schools.

			(2)Improving the coordination, availability,

			 and effectiveness of services for children and families.

			(3)Enabling principals and teachers to

			 complement and enrich efforts to help all children reach proficiency in reading

			 and mathematics by 2014.

			(4)Ensuring that children come to school ready

			 to learn every day.

			(5)Enabling families to participate in the

			 education of their children.

			(6)Enabling more efficient use of Federal,

			 State, local, and private sector resources that serve children and

			 families.

			(7)Facilitating the coordination of programs

			 operated by community-based organizations, nonprofit organizations, and State,

			 local, and tribal governments.

			(8)Engaging students as resources to their

			 communities.

			3.Full-service community

			 schoolIn this Act, the term

			 full-service community school means a public elementary school or

			 secondary school that—

			(1)participates in a community-based effort to

			 coordinate educational, developmental, family, health, and other comprehensive

			 services through community-based organizations and public and private

			 partnerships; and

			(2)provides access to such services to

			 students, families, and the community.

			4.Local

			 programs

			(a)GrantsThe Secretary of Education (in this Act

			 referred to as the Secretary) may award grants to eligible

			 entities to assist public elementary schools or secondary schools to function

			 as full-service community schools.

			(b)ApplicationAn eligible entity that desires to receive

			 a grant under this section shall submit an application to the Secretary at such

			 time and in such manner as the Secretary may require. The Secretary shall

			 require that each such application include the following:

				(1)A description of the eligible

			 entity.

				(2)A list of partner entities that will assist

			 the eligible entity to coordinate or provide qualified services.

				(3)A memorandum of understanding between the

			 eligible entity and all partner entities describing the role the partner

			 entities will assume.

				(4)A description of the capacity of the

			 eligible entity to provide and coordinate qualified services at a full-service

			 community school.

				(5)A comprehensive plan that includes

			 descriptions of the following:

					(A)The student, family, and school community

			 to be served, including information about the demographic characteristics and

			 needs of students, families, and community residents, the number of individuals

			 to be served, and the frequency of services.

					(B)Qualified services to be provided or

			 coordinated by the eligible entity and its partner entities.

					(C)Planning, coordination, management, and

			 oversight of qualified services at each school to be served, including the role

			 of the school principal, the full-service community school coordinator, partner

			 entities, parents, and members of the community.

					(D)Funding sources for qualified services at

			 each school to be served, whether such funding is derived from grants under

			 this section or from other Federal, State, local, or private sources.

					(E)Plans for professional development for

			 personnel managing, or coordinating or delivering qualified services at, the

			 schools to be served.

					(F)Plans for joint utilization and maintenance

			 of school facilities by the eligible entity and its partner entities.

					(6)Identification of principles of

			 effectiveness that are based on—

					(A)an assessment of objective data regarding

			 the need for the establishment of a full-service community school and qualified

			 services at each school to be served and in the community involved;

					(B)an established set of performance measures

			 aimed at ensuring the availability and effectiveness of high-quality qualified

			 services; and

					(C)if appropriate, scientifically-based

			 research that provides evidence that the qualified services involved will help

			 students meet State and local student academic achievement standards.

					(7)A strategy for developing a plan for

			 sustainability.

				(c)PriorityIn awarding grants under this section, the

			 Secretary shall give priority to eligible entities that—

				(1)will serve not less than 1 school eligible

			 for a schoolwide program under section 1114 of the

			 Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 6314);

				(2)demonstrate a record of effectiveness in

			 coordinating multiple qualified services; and

				(3)will serve more than 1 full-service

			 community school as part of a community- or district-wide strategy.

				(d)Use of

			 fundsGrants awarded under

			 this section shall be used to coordinate or provide not less than 3 qualified

			 services at 1 or more public elementary schools or secondary schools.

			(e)Grant

			 periodEach grant awarded

			 under this section shall be for a period of 5 years.

			(f)Minimum

			 amountThe Secretary may not

			 award a grant to an eligible entity under this section in an amount that is

			 less than $75,000 for each year of the 5-year grant period.

			(g)DefinitionsIn this section:

				(1)Eligible

			 entityThe term

			 eligible entity means a consortium composed of a local educational

			 agency and 1 or more community-based organizations, nonprofit organizations, or

			 other public or private entities.

				(2)Qualified

			 servicesThe term

			 qualified services means any of the following:

					(A)Early childhood education.

					(B)Remedial education activities and academic

			 enrichment activities.

					(C)Programs under the

			 Head Start Act (42 U.S.C. 9831 et

			 seq.), including Early Head Start programs carried out under section

			 645A of such Act (42 U.S.C. 9840a).

					(D)Programs that promote parental involvement

			 and family literacy, including the Reading First, Early Reading First, and

			 William F. Goodling Even Start Family Literacy programs authorized under part B

			 of title I of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C. 6361 et seq.).

					(E)Mentoring and other youth development

			 programs.

					(F)Parent leadership development

			 activities.

					(G)Parenting education activities.

					(H)Child care services.

					(I)Community service and service learning

			 opportunities.

					(J)Programs that provide assistance to

			 students who have been truant, suspended, or expelled.

					(K)Job training and career counseling

			 services.

					(L)Nutrition services.

					(M)Primary health and dental care.

					(N)Mental health counseling services.

					(O)Adult education, including instruction in

			 English as a second language.

					(P)Other services consistent with this

			 Act.

					5.State

			 programs

			(a)GrantsThe Secretary may award grants to State

			 collaboratives to support the development of full-service community school

			 programs in accordance with this section.

			(b)ApplicationA State collaborative that desires to

			 receive a grant under this section shall submit an application to the Secretary

			 at such time and in such manner as the Secretary may require. The Secretary

			 shall require that each such application include the following:

				(1)A list of all governmental agencies and

			 nonprofit organizations that will participate as members of the State

			 collaborative.

				(2)A description of the expertise of each

			 member of the State collaborative—

					(A)in coordinating Federal and State programs

			 across multiple agencies; and

					(B)in working with and developing the capacity

			 of full-service community schools.

					(3)A comprehensive plan describing how the

			 grant will be used to plan, coordinate, and expand the delivery of services at

			 full-service community schools.

				(4)An explanation of how the State

			 collaborative will provide technical assistance and training, including

			 professional development, for full-service community schools.

				(5)An explanation of how the State will

			 collect and evaluate information on full-service community schools.

				(c)Use of

			 fundsGrants awarded under

			 this section shall be used only for the following:

				(1)Planning, coordinating, and expanding the

			 development of full-service community schools in the State.

				(2)Providing technical assistance and training

			 for full-service community schools, including professional development for

			 personnel and creation of data collection and evaluation systems.

				(3)Collecting, evaluating, and reporting data

			 about the progress of full-service community schools.

				(4)Evaluating the impact of State policies and

			 guidelines in the integration of Federal and State programs at full-service

			 community schools.

				(d)Grant

			 periodEach grant awarded

			 under this section shall be for a period of 5 years.

			(e)Minimum

			 amountThe Secretary may not

			 award a grant to a State collaborative under this section in an amount that is

			 less than $500,000 for each year of the 5-year grant period.

			(f)DefinitionsIn this section:

				(1)StateThe term State means each of

			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,

			 the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the

			 United States Virgin Islands, and any other territory or possession of the

			 United States.

				(2)State

			 collaborativeThe term

			 State collaborative means a collaborative of a State educational

			 agency and not less than 2 other governmental agencies or nonprofit

			 organizations that provide services to children and families.

				6.Advisory

			 Committee

			(a)EstablishmentThere is established an advisory committee

			 to be known as the Full-Service Community Schools Advisory

			 Committee (in this section referred to as the Advisory

			 Committee).

			(b)DutiesSubject to subsection (c), the Advisory

			 Committee shall—

				(1)consult with the Secretary on the

			 development and implementation of programs under this Act;

				(2)identify strategies to improve the

			 coordination of Federal programs in support of full-service community schools;

			 and

				(3)issue an annual report to Congress on

			 efforts under this Act, including a description of—

					(A)the results of local and national

			 evaluation of such efforts; and

					(B)the scope of services being coordinated

			 under this Act.

					(c)ConsultationIn carrying out its duties under this

			 section, the Advisory Committee shall consult annually with eligible entities

			 awarded grants under section 4, State collaboratives awarded grants under

			 section 5, and other entities with expertise in operating full-service

			 community schools.

			(d)MembersThe Advisory Committee shall consist of 4

			 members as follows:

				(1)The Attorney General of the United States

			 (or the Attorney General’s delegate).

				(2)The Secretary of Agriculture (or the

			 Secretary’s delegate).

				(3)The Secretary of Health and Human Services

			 (or the Secretary’s delegate).

				(4)The Secretary of Labor (or the Secretary’s

			 delegate).

				7.General

			 provisions

			(a)Technical

			 assistanceThe Secretary,

			 directly or through grants, shall provide such technical assistance as may be

			 appropriate to accomplish the purposes of this Act.

			(b)Evaluations by

			 SecretaryThe Secretary shall

			 conduct evaluations on the effectiveness of grants under sections 4 and 5 in

			 achieving the purposes of this Act.

			(c)Evaluations by

			 granteesThe Secretary shall

			 require each recipient of a grant under this Act—

				(1)to conduct periodic evaluations of the

			 progress achieved with the grant toward achieving the purposes of this

			 Act;

				(2)to use such evaluations to refine and

			 improve activities conducted with the grant and the performance measures for

			 such activities; and

				(3)to make the results of such evaluations

			 publicly available, including by providing public notice of such

			 availability.

				(d)Supplement, not

			 supplantFunds made available

			 to a grantee under this Act may be used only to supplement, and not supplant,

			 any other Federal, State, or local funds that would otherwise be available to

			 carry out the activities assisted under this Act.

			(e)Matching

			 funds

				(1)In

			 generalThe Secretary shall

			 require each recipient of a grant under this Act to provide matching funds from

			 non-Federal sources in an amount determined under paragraph (2).

				(2)Determination of

			 amount of match

					(A)Sliding

			 scaleSubject to subparagraph

			 (B), the Secretary shall determine the amount of matching funds to be required

			 of a grantee under this subsection based on a sliding fee scale that takes into

			 account—

						(i)the relative poverty of the population to

			 be targeted by the grantee; and

						(ii)the ability of the grantee to obtain such

			 matching funds.

						(B)Maximum

			 amountThe Secretary may not

			 require any grantee under this Act to provide matching funds in an amount that

			 exceeds the amount of the grant award.

					(3)In-kind

			 contributionsThe Secretary

			 shall permit grantees under this Act to match funds in whole or in part with

			 in-kind contributions.

				(4)ConsiderationNotwithstanding this subsection, the

			 Secretary shall not consider an applicant’s ability to match funds when

			 determining which applicants will receive grants under this Act.

				8.Authorization of

			 appropriations

			(a)In

			 generalThere are authorized

			 to be appropriated to carry out this Act $200,000,000 for fiscal year 2006 and

			 such sums as may be necessary for each of fiscal years 2007 through

			 2010.

			(b)AllocationOf the amounts appropriated to carry out

			 this Act for each fiscal year—

				(1)75 percent shall be for section 4;

				(2)20 percent shall be for section 5;

			 and

				(3)of the remaining 5 percent, not less than

			 $500,000 shall be for technical assistance under section 7(a).

				

